The Chief Justice
delivered the opinion of the court.
We have no doubt that the circuit court correctly instructed the jury on the trial of this case in.that court, that the register’s deed to the lessors of the plaintiff vested no legal estate in them until the seal of the register was thereto affixed. A conveyance by a register of land sold for tax must, like a conveyance iu all other cases, be by deed, in order to pass the title, as was decided in the case of Daly vs. Beasly, 2 Bibb, 14: and a seal is still necessary .to make a conveyance or other executed contract operate a deed, notwithstanding the act of assembly, which gives to execu-tory contracts in writing, without seals, the efficacy of deeds.
The judgment must be affirmed with costs.